             Case 7:19-cv-11730-PMH Document 1 Filed 12/23/19 Page 1 of 6



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
OHR SOMAYACH/JOSEPH TANENBAUM                                     Civil Action No. 19-11730
EDUCATIONAL CENTER,

                                   Plaintiff,                     COMPLAINT

        - against -

FARLEIGH INTERNATIONAL LIMITED,

                                    Defendant.
--------------------------------------------------------------X

        Plaintiff Ohr Somayach/Joseph Tanenbaum Educational Center, by its undersigned

counsel, for its complaint for declaratory judgment against the defendant avers as follows.

                                       NATURE OF THE ACTION

        1.       Ohr Somayach/Joseph Tanenbaum Educational Center (“Ohr Somayach”), a

religious not-for-profit corporation founded in 1977, operates educational, enrichment, and related

programs, including those held at its Beit Shvidler Conference Center (the “Conference Center”).

Shvidler is the surname of Evgeny (Eugene) Shvidler—and Beit Shvidler translates roughly to

Shvidler Family Conference Center. Mr. Shvidler had caused donations to be given to Ohr

Somayach to build the Conference Center. Construction occurred from approximately 2005 to

2008.

        2.       More than 10 years later, beginning on or about November 12, 2019, Farleigh

International Limited (“Farleigh”), an entity associated with Mr. Shvidler, has demanded, among

other things, return of, in its words, “at least USD 6,650,000” that Farleigh had allegedly donated

to construct the Conference Center so many years ago, together with related relief. Farleigh

allegedly disagrees as to how the Conference Center has been used.




                                                        1
            Case 7:19-cv-11730-PMH Document 1 Filed 12/23/19 Page 2 of 6



       3.         There has recently been an arbitral award resolving certain issues among the senior

administration of Ohr Somayach. It is believed that the person aggrieved by that award, who is no

longer affiliated with Ohr Somayach, has caused Farleigh to lodge its demand for return of

donations used to build the Conference Center.

       4.         Not only is Farleigh’s attempt to dictate the operations of Ohr Somayach improper,

there are no restrictions on Ohr Somayach’s use of the Conference Center and, even if there were,

which there are not, the Conference Center has fulfilled -- and continues to fulfill -- its educational,

enrichment, and other purposes. For these and related reasons, declaratory judgment should be

entered in Ohr Somayach’s favor that Farliegh has no rights as to the prior donations, the

Conference Center, or Ohr Somayach.

                                              PARTIES

       5.         Ohr Somayach is a not-for-profit corporation organized and existing under the laws

of the State of New York, located at 244 Route 306, Monsey, New York 10952.

       6.         Upon information and belief, Farleigh International Limited is a corporation

organized and existing under the laws of the British Virgin Islands with a principal place of

business at Coastal Building, Wickham's Cay II, P.O. Box 2221, Road Town, Tortola, British

Virgin Islands.

                                   JURISDICTION AND VENUE

       A. Subject Matter Jurisdiction

       7.         This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)(2) because (i)

the plaintiff is a citizen of the State of New York and the defendant is a citizen of a foreign state

(British Virgin Islands); and (ii) the matter in controversy exceeds the sum or value of $75,000

(exclusive of interest and costs).



                                                   2
             Case 7:19-cv-11730-PMH Document 1 Filed 12/23/19 Page 3 of 6



        B. Venue

        8.      Venue in this District is proper pursuant to 28 U.S.C. § 1391 because (i) under

§ 1391(c)(2), a defendant corporation is deemed to reside in any judicial district that may exercise

personal jurisdiction over it with respect to an action—here the Southern District of New York;

and (ii) under § 1391(b)(1), Farleigh resides for venue purposes in this District.

        9.      An independent basis for venue in this District is 28 U.S.C. § 1391(b)(2) because

a substantial part of the (i) events giving rise to the claims in this action occurred in this District;

and (ii) property that is the subject of the action is situated in this District.

                         ALLEGATIONS COMMON TO ALL CLAIMS

        A. The Donations

        10.     Ohr Somayach has received from Farleigh, or those associated with it, donations in

the approximate amount of $6,450,300.00 over the time frame of August 1, 1989 through as

recently as April 11, 2014.

        11.     The majority of the above donations were received from August 1, 2005 through

April 22, 2008, totaling approximately $6,090,000.

        12.     The above, approximately $6,090,000 donations were intended by the donor to be

used to construct the Conference Center.

        13.     The donations were used to construct the Conference Center.

        14.     The Conference Center has at all times been used for Ohr Somayach’s educational,

enrichment, and other purposes.

        B. Farleigh’s Demand for Return of the Donations In Full

        15.     By letter dated November 12, 2019, Ohr Somayach received a written demand for

return of all donations made by Farleigh, allegedly totaling “at least” $6,650,000 dollars.



                                                    3
           Case 7:19-cv-11730-PMH Document 1 Filed 12/23/19 Page 4 of 6



         16.   The reported basis for Farleigh’s above demand is that the Conference Center,

according to Farleigh, has not been used for certain outreach purposes.

         17.   Farleigh has further asserted that the Conference Center is vacant or rented out

commercially, requires maintenance that has not been performed, and otherwise has not been

properly managed in its view.

         18.   Upon information and belief, Farleigh’s position is based on misinformation

received from a former member of Ohr Somayach’s senior administration, who is no longer

affiliated with Ohr Somayach following an arbitral ruling as to certain disputes.

         19.   Farleigh has demanded the “immediate return” of the full amount of all its alleged

donations, and related relief.

         20.   Farleigh, among other things, has also demanded complete copies of Ohr

Somayach’s books and records relating to the Conference Center, all minutes of the proceedings

of Ohr Somayach’s trustees related to the Conference Center, and a list of all events held at the

Conference Center since it was constructed more than ten years ago.

         21.   Farleigh has threatened legal action in the event its demands for immediate return

of all the donations, and related demands, are not complied with.

         C. The Conference Center’s Use is Determined by Ohr Somayach

         22.   The donations that are the subject of this declaratory judgment action were used for

the designated purpose of constructing the Conference Center.

         23.   The donations are irrevocable and do not limit the manner in which Ohr

Somayach’s senior administration may operate its religious corporation, including that the

donations do not, and cannot, vest the donor with the right to determine the Conference Center’s

usage.



                                                4
          Case 7:19-cv-11730-PMH Document 1 Filed 12/23/19 Page 5 of 6



       24.     The Conference Center has been used at all times to advance the educational,

enrichment, and other goals of Ohr Somayach.

       25.     Farleigh has no rights as to the Conference Center, the more than a decade old

donations to built it, or as to Ohr Somayach in any way.

                        CLAIM FOR DECLARATORY JUDGMENT
                          (Incorporating All Previous Allegations)

       26.     Because the donations were irrevocable and did not impose restrictions on Ohr

Somayach’s use of the Conference Center, judgment should be entered declaring that Farleigh’s

demand for return of the donations, and related demands, are unlawful.

       27.     Alternatively, even if the donations did place restrictions on the Conference

Center’s use, which they do not, the Conference Center has fulfilled -- and continues to fulfill --

its intended purposes, thereby providing an independent basis for declaring that Farleigh’s demand

for return of the donations, and related demands, are unlawful.

       28.     For these and related, further reasons, declaratory judgment that Farleigh has no

rights as to the Conference Center, the prior donations, or as to Ohr Somayach, is appropriate.

       WHEREFORE, plaintiff demands declaratory judgment in its favor against Farleigh

International Limited as follows:

       a) declaratory judgment that any and all donations from Farleigh to the plaintiff are
          irrevocable and that Farleigh has no rights whatsoever related to the Conference Center,
          the prior donations, or Ohr Somayach; and

       b) granting such other relief as the Court deems just and proper.




                                                5
        Case 7:19-cv-11730-PMH Document 1 Filed 12/23/19 Page 6 of 6



Dated: New York, New York
       December 23, 2019

                                JONATHAN M. PROMAN, ESQ.

                                By: /s/ Jonathan M. Proman
                                        Jonathan M. Proman

                                30 Wall Street, Eighth Floor
                                New York, New York 10005
                                (917) 524-7566
                                jproman@promanlaw.com

                                Attorney for Plaintiff
                                Ohr Somayach/Joseph Tanenbaum Educational Center




                                     6
